
	
		I
		112th CONGRESS
		1st Session
		H. R. 865
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Walz of Minnesota
			 (for himself and Mr. Roe of Tennessee)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  work opportunity credit to certain recently discharged
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Employment Transition Act of
			 2011.
		2.Work opportunity
			 credit for certain recently discharged veterans
			(a)In
			 generalSubparagraph (A) of section 51(d)(3) of the Internal
			 Revenue Code of 1986 is amended by striking means any veteran
			 and all that follows and inserting means any recently discharged veteran
			 and any veteran receiving specified benefits.
			(b)Recently
			 discharged veteran; veteran receiving specified
			 benefitsParagraph (3) of section 51(d) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively,
			 and
				(2)by inserting after
			 subparagraph (A) the following new subparagraphs:
					
						(B)Recently
				discharged veteranFor purposes of subparagraph (A), the term
				recently discharged veteran means—
							(i)any individual who
				has served on active duty (other than active duty for training) in the Armed
				Forces of the United States for more than 180 consecutive days,
							(ii)any individual
				who has been discharged or released from active duty in the Armed Forces of the
				United States for a service-connected disability, and
							(iii)any member of
				the National Guard who has served for more than 180 consecutive days of—
								(I)active duty
				(within the meaning of title 32, United States Code) other than for
				training,
								(II)full-time
				National Guard duty (within the meaning of such title 32) other than for
				training,
								(III)duty, other than
				inactive duty or duty for training, in State status (within the meaning of such
				title 32), or
								(IV)any combination
				of duty described in subclause (I), (II), or (III),
								who has
				been discharged or released from such duty at any time during the 5-year period
				ending on the hiring date. Such term shall not include any veteran who begins
				work for the employer before the date of the enactment of the
				Veteran Employment Transition Act of
				2011.(C)Veteran receiving specified
				benefitsFor purposes of
				subparagraph (A), the term veteran receiving specified benefits
				means any veteran who is certified by the designated local agency as—
							(i)being a member of
				a family receiving assistance under a supplemental nutrition assistance program
				under the Food and Nutrition Act of 2008 for at least a 3-month period ending
				during the 12-month period ending on the hiring date, or
							(ii)entitled to
				compensation for a service-connected disability, and—
								(I)having a hiring
				date which is not more than 1 year after having been discharged or released
				from active duty in the Armed Forces of the United States, or
								(II)having aggregate
				periods of unemployment during the 1-year period ending on the hiring date
				which equal or exceed 6
				months.
								.
				(c)Conforming
			 amendmentsSection 51 of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 (d)(3)(A)(ii) in paragraph (3) of subsection (b) and inserting
			 (d)(3)(C)(ii),
				(2)by striking
			 For purposes of subparagraph (A) each place it appears in
			 subparagraphs (D) and (E) of subsection (d)(3), as redesignated by subsection
			 (b), and inserting For purposes of subparagraph (C), and
				(3)by adding at the
			 end of paragraph (13) of subsection (d) the following new subparagraph:
					
						(D)Pre-screening of
				recently discharged veterans
							(i)In
				generalFor purposes of subparagraph (A), the term
				pre-screening notice shall include any documentation provided to
				an individual by the Department of Defense or the National Guard upon release
				or discharge from the Armed Forces or from service in the National Guard which
				includes information sufficient to establish that such individual is a recently
				discharged veteran.
							(ii)Additional
				certification not requiredSubparagraph (A) shall be applied
				without regard to clause (ii)(II) thereof in the case of a recently discharged
				veteran who provides to the employer documentation described in clause
				(i).
							.
				(d)Effective
			 dateThe amendments made by subsections (a), (b), and (c) shall
			 apply to individuals whose hiring date (as defined in section 51(d)(11) of the
			 Internal Revenue Code of 1986) is on or after the date of the enactment of this
			 Act.
			(e)Department of
			 Defense documentation
				(1)In
			 generalThe Department of Defense and the National Guard, as
			 applicable, shall provide—
					(A)to each individual
			 who is discharged or released from active duty in the Armed Forces of the
			 United States on or after the date of the enactment of this Act; and
					(B)to each member of
			 the National Guard who is released from duty described in section
			 51(d)(3)(B)(iii) of the Internal Revenue Code of 1986 (as added by this Act) on
			 or after the date of the enactment of this Act;
					in addition to the documentation
			 which, without regard to this subsection, is provided at the time of such
			 discharge or release, documentation described in paragraph (4). If the
			 documentation which is provided without regard to this subsection at the time
			 of the discharge or release described in the preceding sentence does not
			 include information sufficient to satisfy the requirements of section
			 51(d)(13)(D)(i) of the Internal Revenue Code of 1986 (as added by this Act),
			 the Department of Defense or the National Guard, whichever is applicable, shall
			 provide additional documentation which includes such information.(2)Informational
			 briefing as part of preseparation counselingIn the case of an
			 individual who is discharged or released from duty described in subparagraph
			 (A) or (B) of paragraph (1) after the date of the enactment of this Act, the
			 Department of Defense or the National Guard, whichever is applicable, shall
			 inform such individual, as a part of the individual preseparation counseling
			 required by section 1142 of title 10, United States Code, of the credit for
			 employment of recently discharged veterans under section 51 of the Internal
			 Revenue Code of 1986.
				(3)Request for
			 documentationThe Department of Defense or the National Guard,
			 whichever is applicable, shall provide upon request the documentation required
			 by paragraph (1) to any individual who is discharged or released from duty
			 described in subparagraph (A) or (B) of such paragraph during the 5-year period
			 preceding and including the date of the enactment of this Act.
				(4)Instructions for
			 use of work opportunity creditThe documentation described in
			 this paragraph is a document which includes—
					(A)instructions for
			 an individual to ensure treatment as a recently discharged veteran for purposes
			 of section 51(d)(3)(B) of the Internal Revenue Code of 1986 (as added by this
			 Act),
					(B)instructions for
			 employers detailing the use of the credit under such section 51 with respect to
			 such individual, and
					(C)the dates during
			 which the credit under such section 51 is available.
					Such
			 instructions shall be developed in collaboration with the Internal Revenue
			 Service.
